DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on February 24, 2022 has been entered. Claims 1-10, 12-19, 21 and 22 are pending in this application.

Allowable Subject Matter
Claims 1-10, 12-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Batson et al. [US 20020196336 A1] teaches comprehensive testing and analysis of substrates for process integrity and contamination requires the periodic or often constant removal of one or more substrates from the processing environment into a testing environment. Thus, production flow is effectively disrupted during the transfer and inspection of the substrates. Consequently, conventional metrology inspection methods can drastically increase overhead time associated with chip manufacturing. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an inspection apparatus for inspecting an object as claimed, more specifically, the inspection apparatus comprising a vacuum chamber; a load lock forming an interface between the vacuum chamber and an ambient environment; a stage apparatus configured to receive the object from the load lock and displace the object inside the vacuum chamber, wherein the vacuum chamber comprises a first parking position and a second parking position for temporarily storing the object, as required by claim 1.
	With regard to claim 8, the prior art of record does not anticipate nor render obvious to one skilled in the art an inspection apparatus for inspecting an object as claimed, more specifically the inspection apparatus comprising a vacuum chamber configured for the inspection of the object therein; a first load lock forming an interface between the vacuum chamber and an ambient environment; a second load lock forming an interface between the vacuum chamber and an ambient environment; and a stage apparatus configured to receive the object from the first load lock and displace the object inside the vacuum chamber and configured to provide the object to the second load lock, as required by claim 8.
	With regard to claim 9, the prior art of record does not anticipate nor render obvious to one skilled in the art an inspection apparatus for inspecting an object as claimed, more specifically the inspection apparatus comprising a load lock forming an interface between the chamber and an ambient environment; a radiation beam source configured to generate a radiation beam for inspecting the object; and a radiation beam measurement system configured to measure a characteristic of the radiation beam, wherein the radiation beam measurement system comprises: a member arranged in an optical path of the radiation beam between the radiation beam source and the object, the member comprising an aperture to allow part of the radiation beam to propagate to the object, and at least one radiation sensor arranged on the member and configured to measure the characteristic of the radiation beam along a path of the radiation beam toward the object, in combination with the other elements required by claim 9.
	Claims 2-7, 10, 12-19, 21 and 22 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882